PER CURIAM.
Appellant, Eugene Clark, appeals from his conviction and sentence for armed kidnapping, armed robbery, and armed burglary. We affirm in all respects, but we reverse Appellant’s sentence and remand for resen-tencing. Since there was no evidence presented at trial that Appellant had personally used a weapon in committing the crimes charged, it was error for the trial court to enhance Appellant’s sentence based on the fact that co-defendants used a firearm during the commission of the crimes charged. See State v. Rodriguez, 602 So.2d 1270, 1272 *913(Fla.1992); Williams v. State, 622 So.2d 456, 465 (Fla.1993).
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
STONE, C.J., and GUNTHER and SHAHOOD, JJ., concur.